 



EXHIBIT 10.2
INDUSTRIAL BUILDING LEASE
LANDLORD:
ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited partnership, and
300 EAST TOUHY LIMITED PARTNERSHIP, an Illinois limited partnership
TENANT:
JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
LEASED PREMISES:
16435 Interstate Highway 35 North, Selma, Texas 78154

 



--------------------------------------------------------------------------------



 



INDUSTRIAL BUILDING LEASE
     THIS LEASE is made this 20th day of September, 2006, by and between
ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited partnership, and 300 EAST
TOUHY LIMITED PARTNERSHIP, an Illinois limited partnership (collectively,
“Landlord”), and JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
(“Tenant”), who hereby mutually covenant and agree as follows:
ARTICLE I
GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS
     Section 1.1 Grant. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Tenant to be performed, hereby leases to Tenant, and Tenant hereby lets from
Landlord, the real estate consisting of approximately 49.801 acres, commonly
known as 16435 Interstate Highway 35 North, Selma, Guadalupe County, Texas, and
legally described on an exhibit which is attached hereto, identified as
Exhibit A, together with all improvements now located thereon (consisting of
approximately 327,155 rentable square feet in area), or to be located thereon
during the term of this Lease, together with all appurtenances belonging to or
in any way pertaining to the said premises (such real estate, improvements and
appurtenances hereinafter sometimes jointly or severally, as the context
requires, referred to as “Leased Premises”).
     Section 1.2 Term. The term of this Lease shall commence on September 19,
2006 (hereinafter sometimes referred to as “Commencement Date”), and shall end
on September 18, 2016 unless sooner terminated or extended as herein set forth.
     Section 1.3 Agent. As used in this Lease, the term “Agent” shall mean the
agent of Landlord. Until otherwise designated by notice in writing from
Landlord, Agent shall be Mathias Valentine. Tenant may rely upon any consent or
approval given in writing by Agent or upon notice from Agent or from the
attorneys for Agent or Landlord.
     Section 1.4 Basic Lease Provisions. Annual Base Rent (See Section 4.1):
From the Commencement Date through the date which is the day immediately prior
to the fifth (5th) anniversary of the Commencement Date, $4.00 per rentable
square foot of the Leased Premises per year; thereafter, the amount per rentable
square foot of the Leased Premises per year determined pursuant to Section 4.3
below.
     (a) Payee (See Section 4.1): Arthur/Busse Limited Partnership — 65% and 300
East Touhy Limited Partnership – 35%.
     (b) Payee’s Address (See Section 4.1 and Section 4.2): 2299 Busse Road, Elk
Grove Village, IL 60007.
     (c) Form of Insurance (See Article VI): The insurance specified in
Section 6.2 shall comply with the provisions of Section 6.3.
     (d) Tenant’s Address (for notices) (See Section 21.4):

 



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc.
1703 North Randall Road
Elgin Illinois 60123
     (e) Landlord’s Address (for notices) (See Section 21.4): 2299 Busse Road,
Elk Grove Village, IL 60007.
     (f) Broker(s) (See Section 21.12): None.
ARTICLE II
POSSESSION
     Section 2.1 Possession. Tenant acknowledges that Tenant has been in
possession of the Leased Premises prior to the execution of this Lease, and
Tenant accepts the Leased Premises in an “AS IS-WHERE IS” condition and “WITH
ALL FAULTS” as of the Commencement Date of this Lease.
ARTICLE III
PURPOSE
     Section 3.1 Purpose. The Leased Premises shall be used and occupied for any
lawful purpose, provided that no such use shall (a) violate any certificate of
occupancy or law, ordinance or other governmental regulation, or any covenants,
conditions or restrictions of record, in effect from time to time affecting the
Leased Premises or the use thereof, (b) cause injury to the improvements,
(c) cause the value or usefulness of the Leased Premises or any part thereof to
diminish, (d) constitute a public or private nuisance or waste, (e) authorize
Tenant to use, treat, store or dispose of hazardous or toxic materials on the
Leased Premises, or (f) render the insurance on the Leased Premises void or the
insurance risk more hazardous.
     Section 3.2 Prohibition of Use. If the use of the Leased Premises should at
any time during the Lease term be prohibited by law or ordinance or other
governmental regulation, or prevented by injunction, this Lease shall not be
thereby terminated, nor shall Tenant be entitled by reason thereof to surrender
the Leased Premises or to any abatement or reduction in rent, nor shall the
respective obligations of the parties hereto be otherwise affected.
ARTICLE IV
RENT
     Section 4.1 Annual Base Rent. Beginning with the Commencement Date, Tenant
shall pay Annual Base Rent as set forth in Section 1.4(a) hereof payable monthly
in monthly installments. Annual Base Rent, additional rent and other charges
payable hereunder (all of which are deemed to be and are collectively referred
to as “Rent”) shall be paid to or upon the order of Payee at the Payee’s
Address. Landlord shall have the right to change the Payee or the Payee’s
Address by giving written notice thereof to Tenant.
     Section 4.2 Penalty and Interest on Late Payments. Each and every
installment of Rent which shall not be paid within ten (10) business days after
the date the same is due shall be subject to an immediate late payment penalty
equal to one percent (1%) of the amount of the

3



--------------------------------------------------------------------------------



 



installment past due. In addition, each and every installment of Rent which
shall not be paid when due shall bear interest at a rate per annum equal to two
percent (2%) in excess of the announced base rate of interest of the Chicago
branch of LaSalle Bank National Association in effect on the due date of such
payment, from the date which is five (5) business days after the date the same
is payable under the terms of this Lease until the same shall be paid.
     Section 4.3 Increases to Annual Gross Rent. Beginning on the fifth (5th)
anniversary of the Commencement Date, the Annual Base Rent shall increase by the
CPI Factor (as hereinafter defined); provided, however, in no event shall the
Annual Base Rent exceed $4.80 per rentable square foot of the Leased Premises
per year. Landlord shall deliver to Tenant written notice setting forth the
amount of the Annual Base Rent and method of calculation at least thirty
(30) days prior to the fifth anniversary of the Commencement Date. For purposes
of this Lease, “CPI Factor” shall mean a fraction having as its numerator the
CPI (as hereinafter defined) most recently announced for the month of December,
2010 and as its denominator the CPI announced for the month of December, 2005.
For purposes of this Lease, “CPI” shall mean the Consumer Price Index for all
Urban Consumer (CPI-U), All Items, ___(1982 — 1984 equals 100), published by the
United States Department of Labor, Bureau of Labor Statistics. If such index is
no longer published, the CPI shall mean a comparable index selected by Landlord
and approved by Tenant in its reasonable discretion.
ARTICLE V
IMPOSITIONS
     Section 5.1 Payment by Tenant. Tenant shall pay as additional rent for the
Leased Premises, all taxes and assessments, general and special, water rates and
all other impositions, ordinary and extraordinary, of every kind and nature
whatsoever, which may be levied, assessed, charged or imposed, and whether
accrued prior to or during the term of the Lease, upon the Leased Premises, or
any part thereof, or upon any improvements at any time situated thereon,
including without limitation, any assessment by any association of owners of
property in the complex of which the Leased Premises are a part (“Impositions”);
provided, however, that Impositions levied against the Leased Premises shall be
prorated between Landlord and Tenant as of the expiration of the Lease term for
the last year of the Lease term (and Tenant’s share of said final year
Impositions shall be paid by Tenant upon such expiration based on Landlord’s
reasonable estimate thereof, subject to reproration upon actual receipt of final
tax bills, invoices, etc.). Tenant may take the benefit of the provisions of any
statute or ordinance permitting any assessment to be paid over a period of
years, and Tenant shall be obligated to pay only those installments falling due
during the term of this Lease. Tenant acknowledges that Tenant assumes full
responsibility for the prompt payment when due of all taxes, assessments and
other Impositions which have accrued prior to the Commencement Date, and Tenant
shall pay such taxes promptly when due.
     Section 5.2 Alternative Taxes. If at any time during the term of this Lease
the method of taxation prevailing at the commencement of the term hereof shall
be altered so that any new tax, assessment, levy, imposition or charge, or any
part thereof, shall be measured by or be based in whole or in part upon the
Lease, or the Leased Premises, or the Annual Base Rent, additional rent or other
income therefrom and shall be imposed upon the Landlord, then all such taxes,
assessments, levies, impositions, or charges, or the part thereof, to the extent
that they are

4



--------------------------------------------------------------------------------



 



so measured or based, shall be deemed to be included within the term Impositions
for the purposes hereof to the extent that such Impositions would be payable if
the Leased Premises were the only property of Landlord subject to such
Impositions, and Tenant shall pay and discharge the same as herein provided in
respect of the payment of Impositions. There shall be excluded from Impositions
all federal income taxes, state and local net income taxes, federal excess
profit taxes, franchise, capital stock and federal or state estate or
inheritance taxes of Landlord.
     Section 5.3 Evidence of Payment. Tenant shall deliver to Landlord duplicate
receipts and cancelled checks, or photocopies thereof showing the payments of
all Impositions, within thirty (30) days after respective payments evidenced
thereby.
     Section 5.4 Right to Contest. Tenant shall not be required to pay any
Imposition or charge upon or against the Leased Premises, or any part thereof,
or the improvements at any time situated thereon, so long as the Tenant shall,
in good faith and with due diligence, contest the same or the validity thereof
by appropriate legal proceeding which shall have the effect of preventing the
collection of the Imposition or charge so contested. In the event Tenant
contests any taxes levied against the Leased Premises, Tenant, at Landlord’s
option, shall post adequate security or bond with Landlord in an amount to cover
any payments contested and withheld by Tenant.
ARTICLE VI
RISK ALLOCATION AND INSURANCE
     Section 6.1 Allocation of Risks. The parties desire, to the extent
permitted by law, to allocate certain risks of personal injury, bodily injury or
property damage, and risks of loss of real or personal property by reason of
fire, explosion or other casualty, and to provide for the responsibility for
insuring those risks. It is the intent of the parties that, to the extent any
event is insured for or required herein to be insured for, any loss, cost,
damage or expense arising from such event, including, without limitation, the
expense of defense against claims or suits, be paid out of insurance, without
regard to the fault of Tenant, its officers, employees or agents (“Tenant
Protected Parties”), and without regard to the fault of Landlord, Agent, their
respective partners, shareholders, members, agents, directors, officers and
employees (“Landlord Protected Parties”). As between Landlord Protected Parties
and Tenant Protected Parties, such risks are allocated as follows:
     (a) Tenant shall bear the risk of bodily injury, personal injury or death,
or damage to the property, of third persons occasioned by events occurring on or
about the Leased Premises, regardless of the party at fault. Said risks shall be
insured as provided in Section 6.2(a).
     (b) Subject to the terms and conditions of Section 9.1(a) below, Tenant
shall bear the risk of damage to the improvements on the Leased Premises and to
Tenant’s contents, trade fixtures, machinery, equipment, furniture and
furnishings in the Leased Premises.
     Regardless of the limitations of the insurance coverages in effect during
the term of this Lease, Tenant agrees to pay, and to indemnify and defend
Landlord against, all costs and expenses (including reasonable attorney’s fees)
incurred by or imposed upon Landlord by or in connection

5



--------------------------------------------------------------------------------



 



with any litigation to which Landlord becomes or is made a party concerning any
claim for damages of any kind or nature, including but not limited to bodily
injury, personal injury or death, or damage to the property, of third persons
occasioned by events occurring on or about the Leased Premises; provided,
however, that the foregoing indemnity shall not apply to the extent such
liability arises in connection with the negligence or willful misconduct of
Landlord or other fault of Landlord. Regardless of the limitations of the
insurance coverages in effect during the term of this Lease, Landlord agrees to
pay, and to indemnify, hold harmless and defend Tenant against, all costs and
expenses (including reasonable attorney’s fees) incurred by or imposed upon
Tenant by or in connection with any litigation to which Tenant becomes or is
made a party concerning any claim for damages of any kind or nature, including
but not limited to bodily injury, personal injury or death, or damage to the
property, of third persons occasioned by events occurring on or about the Leased
Premises; for which the Landlord is the party at fault.
     Section 6.2 Tenant’s Insurance. Tenant shall procure and maintain policies
of insurance, at its own cost and expense, insuring:
     (a) The Landlord Protected Parties (as “additional insureds”), and
Landlord’s mortgagee, if any, of which Tenant is given written notice, and
Tenant Protected Parties, from all claims, demands or actions made by or on
behalf of any person or persons, firm or corporation and arising from, related
to or connected with the Leased Premises, for bodily injury to or personal
injury to or death of any person, or more than one (1) person, or for damage to
property in an amount of not less than $2,000,000.00 combined single limit per
occurrence/aggregate. Said insurance shall be written on an “occurrence” basis
and not on a “claims made” basis. If at any time during the term of this Lease,
Tenant owns or rents more than one location, the policy shall contain an
endorsement to the effect that the aggregate limit in the policy shall apply
separately to each location owned or rented by Tenant. Landlord shall have the
right from time to time during the term of the Lease, exercisable by giving
written notice thereof to Tenant, to require Tenant to increase such limit if,
in Landlord’s reasonable judgment, the amount thereof is insufficient to protect
the Landlord Protected Parties and Tenant Protected Parties from judgments which
might result from such claims, demands or actions.
     (b) The improvements at any time situated upon the Leased Premises against
loss or damage by fire, lightning, wind storm, hail storm, aircraft, vehicles,
smoke, explosion, riot or civil commotion as provided by the Standard Fire and
Extended Coverage Policy and all other risks of direct physical loss as insured
against under Special Form (“all risk” coverage). The insurance coverage shall
be for not less than 100% of the full replacement cost of such improvements with
agreed amount endorsement, and building ordinance coverage, all subject only to
reasonable deductibles. Landlord shall be named as the insured and, subject to
Article VII below, all proceeds of insurance shall be payable to Landlord. Said
insurance shall contain an endorsement waiving the insurer’s right of
subrogation against any Landlord Protected Party or any Tenant Protected Party,
provided that such waiver of the right of subrogation shall not be operative in
any case where the effect thereof is to invalidate such insurance coverage or
increase the cost thereof (except that either party shall have the right, within
thirty (30) days following written notice, to pay such increased cost, thereby
keeping such waiver in full force and effect).

6



--------------------------------------------------------------------------------



 



     (c) Flood or earthquake insurance whenever such protection is necessary and
it is available at commercially reasonable cost.
     (d) All contents and Tenant’s trade fixtures, machinery, equipment,
furniture and furnishings in the Leased Premises to the extent of at least
ninety percent (90%) of their replacement cost under Standard Fire and Extended
Coverage Policy and all other risks of direct physical loss as insured against
under Special Form (“all risk” coverage). Said insurance shall contain an
endorsement waiving the insurer’s right of subrogation against any Landlord
Protected Party, provided that such waiver of the right of subrogation shall not
be operative in any case where the effect thereof is to invalidate such
insurance coverage or increase the cost thereof
     Section 6.3 Form of Insurance. All of the aforesaid insurance shall be in
responsible companies. The insurance shall provide that it is not subject to
cancellation or non-renewal except after at least thirty (30) days prior written
notice to Landlord. Certificates evidencing the insurance required to be carried
hereunder, together with satisfactory evidence of payment of the premiums
thereon, shall be deposited with Landlord at the Commencement Date and renewals
thereof not less than thirty (30) days prior to the end of the term of such
coverage.
     Section 6.4 Fire Protection. Tenant shall conform with all applicable fire
codes of any governmental authority, and with the rules and regulations of
Landlord’s fire underwriters and their fire protection engineers, including,
without limitation, the installation of adequate fire extinguishers.
Notwithstanding anything in this Lease to the contrary, so long as Tenant is the
original named Tenant hereunder (or an affiliate or subsidiary thereof), Tenant
may self-insure any or all of its insurance obligations under the Lease,
provided that Tenant’s net worth remains equal to or greater than ninety percent
(90%) of Tenant’s net worth as of the date of this Lease during such periods of
self-insurance.
ARTICLE VII
DAMAGE OR DESTRUCTION
     Section 7.1 Tenant’s Obligation to Rebuild. Subject to the terms and
conditions of Section 9.1(a) below, in the event of damage to, or destruction
of, any improvements on the Leased Premises, or of the fixtures and equipment
therein, by fire or other casualty, provided that the Lease is not terminated
pursuant to this Article VII, Tenant shall promptly, at its expense, repair,
restore or rebuild the same to the condition existing prior to the happening of
such fire or other casualty; provided, however, that if (i) such fire or other
casualty occurs during the last year of the term of this Lease (or during the
last year of the term of any Extension Period), or (ii) Lender (as hereinafter
defined) fails to make insurance proceeds available for restoration of the
Leased Premises or Lender requires that the insurance proceeds payable by reason
of fire or other casualty be applied to the payment of the indebtedness, then
Tenant shall have the right to terminate this Lease, effective on the date of
such damage or destruction, by giving written notice thereof to Landlord within
sixty (60) days after the event causing the damage or destruction. If the
casualty or the repair, restoration or rebuilding caused thereby shall render
the Leased Premises untenantable, the Tenant’s obligation to pay Rent shall
continued unabated. To the extent that the insurance provided to Landlord by
Tenant includes a payment for loss of rental income as a result of fire or other
casualty, the Tenant shall receive credit against Rent for

7



--------------------------------------------------------------------------------



 



any such payment made by the insurance company when such claim is paid by the
insurance company. Landlord agrees to diligently pursue and use commercially
reasonable efforts to obtain payment of a claim for loss of rental income.
     Section 7.2 Payment for Rebuilding. Provided that the insurer does not deny
liability as to the insureds, all sums arising by reason of loss under the
insurance referred to in Section 6.2(b), shall, subject to reasonable conditions
of Lender, be deposited with the Depositary (as hereinafter defined) to be
available to Tenant for the work. Tenant shall diligently pursue the repair or
rebuilding of the improvements in a good and workmanlike manner using only high
quality workers and materials. The Depositary shall pay out construction funds
from time to time on the written direction of the architect provided that the
Depositary and Landlord shall first be furnished with waivers of lien,
contractors, and subcontractors sworn statements and other evidence of cost and
payments so that the Depositary can verify that the amounts disbursed from time
to time are represented by completed and in-place work, and that said work is
free and clear of possible mechanics liens. No payment made prior to the final
completion of the work shall exceed ninety percent (90%) of the value of the
work completed and in place from time to time. Any deficiency to complete the
work shall be paid into the Depositary by Tenant as and when due. Depositary, as
used herein, shall be a title company selected by Tenant.
     Section 7.3 Excess Receipts by Depositary. Any excess of money received
from insurance remaining with the Depositary after the repair or rebuilding of
improvements, if there be no default by Tenant in the performance of the
Tenant’s covenants and agreements hereunder, shall be paid to Tenant.
     Section 7.4 Failure to Rebuild. Subject to Tenant’s termination rights
under Section 7.1, if Tenant shall not commence the repair or rebuilding of the
improvements within a period of ninety (90) days after damage or destruction by
fire or otherwise (as the same may be extended by times necessary to adjust the
insurance claims or by any Force Majeure Event (as hereinafter defined)), and
prosecute the same thereafter with such dispatch as may be necessary to complete
the same within a reasonable period after said damage or destruction occurs, not
to exceed three hundred sixty-five (365) days after the date of commencement of
such repair or rebuilding (as the same may be extended by any Force Majeure
Event provided that Tenant shall diligently pursue completion of the restoration
work), then Tenant shall be deemed in default under this Lease, and in addition
to all of its other remedies under Article 19.2, Landlord shall be paid and
retain the amount held by the Depositary which it can use, at its sole
discretion.
ARTICLE VIII
CONDEMNATION
     Section 8.1 Taking of Whole. If the whole of the Leased Premises shall be
taken or condemned for a public or quasi-public use or purpose by a competent
authority, or if such a portion of the Leased Premises shall be so taken that as
a result thereof the balance cannot be used for the same purpose and with
substantially the same utility to Tenant as immediately prior to such taking, or
if the taking is material and substantial and Tenant elects to terminate this
Lease, which election shall be made by giving written notice thereof to Landlord
within thirty (30) days after delivery of possession to the condemning
authority, then in any of such events,

8



--------------------------------------------------------------------------------



 



the Lease shall terminate upon delivery of possession to the condemning
authority, and any award, compensation or damages (hereinafter sometimes called
the “Award”) shall be paid to and be the sole property of Landlord and Tenant
hereby assigns to Landlord all of Tenant’s right, title and interest in and to
any and all of the Award,. Tenant shall be entitled to any award for loss of or
damage to Tenant’s trade fixtures or removable personal property and to any
award for relocation costs.
     Section 8.2 Partial Taking. If only a part of the Leased Premises shall be
so taken or condemned, but the Lease is not terminated pursuant to Section 8.1
hereof, Tenant, at its sole cost and expense, shall repair and restore the
Leased Premises and all improvements thereon, provided, however, that Tenant
shall have no obligation to repair or restore the Leased Premises or any
improvements located thereon if (i) Lender or Landlord fails to make any Award
available for restoration of the Leased Premises or (ii) the cost of the
restoration work exceeds the amount of any Award received for the taking (and in
such event the Lease shall terminate). If the Leased Premises is rendered
untenantable in whole or in part, an equitable abatement in Rent shall be
allowed from the date of the taking or condemnation. If the Lease is not
terminated as provided in the first sentence of this Section 8.2, Tenant shall
promptly and diligently proceed to make a complete architectural unit of the
remainder of the improvements, complying with the procedure set forth in
Section 7.2. For such purpose, the amount of the Award relating to the
improvements shall be deposited with the Depositary (as defined in Section 7.3
hereof) which, subject to reasonable conditions of Lender, shall disburse the
Award to apply on the cost of said repairing or restoration in accordance with
the procedure set forth in Section 7.3.
ARTICLE IX
MAINTENANCE AND ALTERATIONS
     Section 9.1 Maintenance.
     (a) Subject to the terms of this Section 9.1(a) regarding repairs,
replacements or Alterations during the last twelve (12) months of the term of
this Lease, Tenant shall keep and maintain the entire exterior and interior of
the Leased Premises, specifically including, without limitation, the heating,
ventilating and air conditioning equipment, walls (both interior and exterior,
the driveways, floors, parking area and the roof, in good condition and repair.
As used herein, each and every obligation of Tenant to keep, maintain and repair
shall include, without limitation, all ordinary and extraordinary structural and
nonstructural repairs and replacements. Tenant shall further keep and maintain
the improvements at any time situated upon the Leased Premises, the parking area
and all sidewalks and areas adjacent thereto, safe, secure, clean and sanitary
(including without limitation, snow and ice clearance, landscaping, and
necessary interior painting), and in full compliance with all health, safety and
police regulations in force. In the event the Leased Premises are served or
traversed by railroad switch or spur track, then Tenant, notwithstanding the
provision of any rail track agreements to the contrary, shall repair and
maintain, and remove snow from, or reimburse the railroad carrier for repairing,
maintaining and/or snow removal, as the case may be, the portion of the track
and related facilities on or serving the Leased Premises. Notwithstanding
anything to the contrary set forth above, and provided that the Tenant has not
exercised its right to extend the then current Lease term pursuant to
Article XX, during the last year of the initial Lease term (or the last year of
any Extension Term, if applicable), in the event that the Landlord determines to
make capital

9



--------------------------------------------------------------------------------



 



improvements or repairs to the Leased Premises, or in the event there is a fire,
casualty or destruction of capital improvements due to eminent domain, then such
capital improvements or repairs shall be made at the sole cost of Landlord.
     Section 9.2 Alterations.
     (a) Subject to the last sentence of Section 9.1(a) regarding repairs,
replacements or Alterations during the last twelve (12) months of the term of
this Lease, Tenant shall make all alterations, additions and improvements
(hereinafter “Alterations”) on the Leased Premises, and on and to the
improvements, parking areas, sidewalks, and equipment thereon, regardless of
whether such Alteration are required by any governmental authority or which may
be made necessary by the act or neglect of Tenant, its employees, agents or
contractors, or any persons, firm or corporation, claiming by, through or under
Tenant.
     (b) All Alterations which Tenant performs shall be performed in a good and
workmanlike manner, and in substantial compliance with all applicable laws and
ordinances. Upon Landlord’s request, Tenant shall deliver to Landlord copies of
any and all required permits. Upon completion of any Alterations, Tenant shall
provide Landlord with such documents as Landlord may require (including, without
limitation, sworn contractors’ statements and supporting lien waivers)
evidencing payment in full for such work, and upon Landlord’s request, “as
built” working drawings.
     Section 9.3 Indemnity. Tenant will protect, indemnify and save harmless
Landlord Protected Parties (as defined in Section 6.1) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) imposed upon or incurred by or asserted against Landlord by reason of
performance of any labor or services or the furnishing of any materials or other
property in respect of the Leased Premises or any part thereof by Tenant or
anyone claiming by, through or under Tenant, or their respective employees,
agents or contractors. In case any action, suit or proceeding is brought against
Landlord by reason of any occurrence described in this Section 9.3, Tenant will,
at Tenant’s expense, by counsel approved by Landlord, resist and defend such
action, suit or proceeding, or cause the same to be resisted and defended. The
obligations of Tenant under this Section 9.3 shall survive the expiration or
earlier termination of this Lease. At the request of Landlord, Tenant shall
furnish and deposit bond or other security with the title company of Landlord’s
choosing to insure over any lien related to the liabilities referenced in this
Section 9.3 to the extent existing during the last year of the initial term of
this Lease, or during the last year of any Extension Term.
ARTICLE X
ASSIGNMENT AND SUBLETTING
     Section 10.1 Consent Required.
     (a) Except as set forth in Section 10.2 below, Tenant shall not, without
Landlord’s prior written consent, assign, convey or mortgage this Lease or any
interest under it. If Tenant proposes to assign the Lease and Landlord’s consent
is required hereunder, Tenant shall deliver written notice thereof to Landlord,
together with a copy of the proposed assignment at least

10



--------------------------------------------------------------------------------



 



twenty (20) days prior to the effective date of the proposed assignment. Any
proposed assignment shall be expressly subject to all of the terms, conditions
and covenants of this Lease. Any proposed assignment shall contain an express
written assumption by assignee of all of Tenant’s obligations under this Lease.
     Landlord’s consent to any assignment shall not unreasonably be withheld. No
consent by Landlord to any assignment shall be deemed to be a consent to any
further assignment.
     Section 10.2 Permitted Transfers. Notwithstanding anything in this
Article X to the contrary, Tenant may, without Landlord’s consent, (x) assign
this Lease to any entity resulting from a merger or consolidation involving
Tenant provided that such entity’s net worth is equal to or greater than
Tenant’s net worth as of the date of this Lease, or (y) assign this Lease to any
parent subsidiary or affiliate of Tenant provided that such subsidiary’s or
affiliate’s net worth is equal to or greater than Tenant’s net worth as of the
date of this Lease, or (z) sublet all or any portion of the Leased Premises to
any third party, provided that the term of such sublease shall not extend
(including any options granted under such sublease) beyond the term of this
Lease (the term of this Lease shall not include any unexercised option term or
terms). Tenant shall promptly provide Landlord a copy of the documents
evidencing any such assignment or sublease (or any amendment of an existing
sublease).
     Section 10.3 Other Transfer of Lease. Tenant shall not allow or permit any
transfer of this Lease, or any interest hereunder, by operation of law, or
mortgage, pledge, encumber or permit a lien on this Lease or any interest
herein.
     Section 10.4 Service Contracts. Tenant shall have the right to enter into
service contracts concerning the maintenance of the Leased Premises provided
that the term of any such contract shall not extend (including any options
granted under such service contract) beyond the term of this Lease (the term of
this Lease shall not include any unexercised option term or terms).
ARTICLE XI
LIENS AND ENCUMBRANCES
     Section 11.1 Encumbering Title. Tenant shall not do any act which shall in
any way encumber the title of Landlord in and to the Leased Premises, nor shall
the interest or estate of Landlord in the Leased Premises in any way be subject
to any claim by way of lien or encumbrance, whether by operation of law or
virtue of any express or implied contract by Tenant. Any claim to, or lien upon,
the Leased Premises arising from any act or omission of Tenant shall accrue only
against the leasehold estate of Tenant and shall be subject and subordinate to
the paramount title and rights of Landlord in and to the Leased Premises.
     Section 11.2 Liens and Right to Contest. Tenant shall not permit the Leased
Premises to become subject to any mechanics’, laborers’ or materialmen’s lien on
account of labor or material furnished to Tenant or claimed to have been
furnished to Tenant in connection with work of any character performed or
claimed to have been performed on the Leased Premises by, or at the direction or
sufferance of Tenant; provided, however, that Tenant shall have the right to
contest, in good faith and with reasonable diligence, the validity of any such
lien or claimed lien.

11



--------------------------------------------------------------------------------



 



At the request of Landlord, Tenant shall furnish and deposit bond or other
security with the title company of Landlord’s choosing to insure over any lien
related to the liabilities referenced in this Section 11.2 to the extent
existing during the last year of the initial term of this Lease, or during the
last year of any Extension Term.
ARTICLE XII
UTILITIES
     Section 12.1 Utilities. Tenant shall purchase all utility services,
including but not limited to fuel, water, sewerage and electricity, from the
utility or municipality providing such service, and shall pay for such services
when such payments are due.
ARTICLE XIII
INTENTIONALLY DELETED
ARTICLE XIV
RIGHTS RESERVED TO LANDLORD
     Section 14.1 Rights Reserved to Landlord. Landlord, on behalf of itself and
Agent reserves the following rights to be exercised at Landlord’s election:
     (a) Upon forty-eight (48) hours’ prior notice to Tenant (except in the
event of emergency), to inspect the Leased Premises;
     (b) Upon forty-eight (48) hours’ prior notice to Tenant (except in the
event of emergency), to show the Leased Premises to prospective purchasers,
mortgagees, or other persons having a legitimate interest in viewing the same,
and, at any time within nine (9) months prior to the expiration of the Lease
term to persons wishing to rent the Leased Premises;
     (c) During the last nine (9) months of the Lease term, to place and
maintain the usual “For Rent” sign in or on the Leased Premises; and
     (d) To place and maintain “For Sale” signs on the Leased Premises and on
the exterior of the building on the Leased Premises.
     Landlord may enter upon the Leased Premises for said purposes and may
exercise any and all of the foregoing rights hereby reserved; provided that such
entry is made during normal business hours unless an emergency exists and that
Landlord does not unreasonably interfere with Tenant’s use and enjoyment of the
Leased Premises.
ARTICLE XV
QUIET ENJOYMENT
     Section 15.1 Quiet Enjoyment. So long as no Event of Default of Tenant has
occurred, Tenant’s quiet and peaceable enjoyment of the Leased Premises shall
not be disturbed or interfered with by Landlord or by any person claiming by,
through or under Landlord.

12



--------------------------------------------------------------------------------



 



ARTICLE XVI
SUBORDINATION OR SUPERIORITY
     Section 16.1 Subordination or Superiority. If the mortgagee or trustee
named in any first mortgage or first trust deed now existing or hereafter made
shall agree that, if it becomes the owner of the Leased Premises by foreclosure
or deed in lieu of foreclosure, it will recognize the rights and interest of
Tenant under the Lease and not disturb Tenant’s use and occupancy of the Leased
Premises if and so long as no Event of Default of Tenant has occurred (which
agreement may, at such mortgagee’s option, require attornment by Tenant), then
all or a portion of the rights and interests of Tenant under this Lease shall be
subject and subordinate to such first mortgage or first trust deed and to any
and all advances to be made thereunder, and to the interest thereon, and all
renewals, replacements and extensions thereof. Any such mortgagee or trustee may
elect that, instead of making this Lease subject and subordinate to its first
mortgage or first trust deed, the rights and interest of Tenant under this Lease
shall have priority over the lien of its mortgage or trust deed. Tenant agrees
that it will, within ten (10) business days after demand in writing, execute and
deliver whatever instruments may be required to the extent consistent with this
Article XVI, either to make the Lease subject and subordinate to such a mortgage
or trust deed, or to give the Lease priority over the lien of the mortgage or
trust deed, whichever alternative may be elected by the mortgagee or trustee. If
Tenant fails to execute and deliver any such instrument, Tenant does hereby
make, constitute and irrevocably appoint Landlord as its attorney in fact, in
its name, place and stead so to do. Landlord represents and warrants that as of
the date hereof, Amalgamated Bank of Chicago (“Lender”) is the only party
holding a deed of trust on the property. Simultaneously with the execution
hereof, Lender and Tenant shall enter into a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit B.
ARTICLE XVII
SURRENDER
     Section 17.1 Surrender. Upon the expiration of the term of this Lease, or
upon termination of the Lease or of Tenant’s right to possession of the Leased
Premises, Tenant will at once surrender and deliver up the Leased Premises,
together with all improvements thereon, to Landlord, broom swept, in good
condition and repair, reasonable wear and tear and damage by casualty or
condemnation excepted. Tenant shall deliver to Agent all keys to all doors
therein. All Alterations, temporary or permanent, made in or upon the Leased
Premises by Tenant shall become Landlord’s property and shall remain upon the
Leased Premises on any such termination without compensation, allowance or
credit to Tenant.
     Section 17.2 Removal of Tenant’s Property. Upon the termination of this
Lease by lapse of time, Tenant shall remove Tenant’s articles of personal
property incident to Tenant’s business (“Trade Fixtures”); provided, however,
that Tenant shall repair any injury or damage to the Leased Premises which may
result from such removal, and shall restore the Leased Premises to the same
condition as prior to the installation thereof. If Tenant does not remove
Tenant’s Trade Fixtures from the Leased Premises prior to the expiration or
earlier termination of the Lease term, Landlord may, at its option, remove the
same (and repair any damage occasioned thereby) and dispose thereof or deliver
the same to any other place of business of Tenant or warehouse the same, and
Tenant shall pay the reasonable out-of-pocket cost of such

13



--------------------------------------------------------------------------------



 



removal, repair, delivery and warehousing to Landlord on demand or Landlord may
treat such Trade Fixtures as having been conveyed to Landlord with this Lease as
a Bill of Sale, without further payment or credit by Landlord to Tenant.
     Section 17.3 Holding Over. Tenant shall have no right to occupy the Leased
Premises or any portion thereof after the expiration of the Lease or after
termination of the Lease or of Tenant’s right to possession pursuant to
Section 19.0 hereof. In the event Tenant or any party claiming by, through or
under Tenant holds over, Tenant shall pay, as liquidated damages, monthly rent
at a rate equal to 150% the rate of the Annual Base Rent payable by Tenant
hereunder immediately prior to the expiration or other termination of the Lease
or of Tenant’s right to possession.
ARTICLE XVIII
ENVIRONMENTAL CONDITIONS
     Section 18.1 Defined Terms.
     (a) “Hazardous Material” shall include but shall not be limited to any
substance, material, or waste that is regulated by any federal, state, or local
governmental authority because of toxic, flammable, explosive, corrosive,
reactive, radioactive or other properties that may be hazardous to human health
or the environment, including without limitation asbestos and asbestos
containing materials, radon, petroleum and petroleum products, urea formaldehyde
foam insulation, methane, lead based paint, polychlorinated biphenyl compounds,
hydrocarbons or like substances and their additives or constituents, pesticides,
agricultural chemicals, and any other special, toxic, or hazardous substances,
materials, or wastes of any kind, including without limitation those now or
hereafter defined, determined, or identified as “hazardous substances,”
“hazardous materials,” “toxic substances,” or “hazardous wastes” in any
Environmental Law.
     (b) “Environmental Law” shall mean any federal, state, or local law,
statute, ordinance, code, rule, regulation, policy, common law, license,
authorization, decision, order, or injunction applicable to the Leased Premises
which pertains to health, safety, any Hazardous Material, or the environment
(including, but not limited to, ground, air, water, or noise pollution or
contamination, and underground or aboveground tanks) together with all rules,
regulations, orders, and decrees now or hereafter promulgated under any of the
foregoing, as any of the foregoing now exist or may be changed or amended or
come into effect in the future.
     (c) “Environmental Claim” shall mean and include any demand, notice of
violation, inquiry, cause of action, proceeding, or suit for damages (including
reasonable attorneys’, consultants’, and experts’ fees, costs or expenses),
losses, injuries to person or property, damages to natural resources, fines,
penalties, interest, cost recovery, compensation, or contribution resulting from
or in any way arising in connection with any Hazardous Material in violation of
any Environmental Law.
     (d) “Pre-Existing Condition” shall mean the presence of any Hazardous
Material on the Leased Premises, to the extent such Hazardous Material was not
introduced onto the Leased Premises after the Commencement Date.

14



--------------------------------------------------------------------------------



 



     (e) “Environmental Condition” shall mean (i) the presence on the Leased
Premises of one or more underground storage tanks or (ii) the existence of any
Hazardous Material on the Leased Premises, including a Pre-Existing Condition,
in violation of or requiring cleanup under any Environmental Law in
concentrations or at levels exceeding applicable federal, state, or local
standards for soil, groundwater, or waste, either of which subjects a party to
liability for any Environmental Claim.
     (f) “Environmental Remediation” shall mean any investigation, cleanup,
removal, containment, remediation, or other action relating to an Environmental
Condition (i) required pursuant to any Environmental Law, or (ii) necessary to
prevent a party from incurring, or relieve a party from, loss of any kind as a
result of an Environmental Claim.
     (g) “Landlord Group” any or all of Landlord’s agents, employees,
representatives, contractors, workmen, mechanics, suppliers, customers, guests,
licensees, invitees, assignees and all of their respective successors and
assigns or any party claiming by, through or under any of them.
     (h) “Remediating Party” shall mean the party which has elected (or is
deemed to have elected) to perform any Environmental Remediation.
     (i) “Tenant Group” any or all of Tenant’s agents, employees,
representatives, contractors, workmen, mechanics, suppliers, customers, guests,
licensees, invitees, sublessees, assignees and all of their respective
successors and assigns or any party claiming by, through or under any of them.
     Section 18.2 Tenant’s Covenants with Respect to Environmental Matters.
During the Term, Tenant, at its sole cost and expense, shall:
     (a) materially comply with all Environmental Laws relating to the use and
operation of the Leased Premises;
     (b) keep the Leased Premises free of any Hazardous Material, provided,
however, minor quantities of Hazardous Materials may be used or stored in the
Premises for cleaning purposes only or in connection with the normal course of
operation of Tenant’s business on the Leased Premises, so long as such
quantities and the use thereof is done in accordance with all Environmental
Laws;
     (c) upon the discovery of an Environmental Condition:

  1.   promptly, but not later than five (5) business days after the discovery
of the Environmental Condition, notify Landlord of the Environmental Condition;
    2.   prior to commencement of any Environmental Remediation, submit a
proposed scope of work for the Environmental Remediation, together with a
timetable and a cost estimate, to Landlord for review and approval;

15



--------------------------------------------------------------------------------



 



  3.   after obtaining Landlord’s approval, which shall not be unreasonably
withheld, conditioned or delayed, diligently perform the approved Environmental
Remediation;     4.   submit to Landlord in a timely manner for Landlord’s
reasonable review and comment the documentation and information required by
Sections 18.6 and 18.7 of this Lease relating to each phase of the Environmental
Remediation, and pay all reasonable costs of Landlord described in
Section 18.7(c);     5.   comply with applicable release reporting requirements
under Environmental Law and provide Landlord with any information reasonably
necessary for Landlord to comply with Environmental Law; and     6.   to the
extent applicable, obtain a so called “no further remediation letter” or other
acknowledgment from the federal, state, or local governmental agency with
jurisdiction over the Environmental Condition that the Leased Premises have been
fully remediated without reliance on institutional controls (including but not
limited to deed restrictions) or engineered barriers;

     (d) not install or operate any above or below ground tank, sump, pit, pond,
lagoon, or other storage or treatment vessel or device in used in connection
with Hazardous Materials on the Leased Premises without first obtaining
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed;
     (e) not handle, use, generate, treat, dispose of, or permit the use,
handling, generation, treatment, storage, or disposal of any Hazardous Material
(except as provided in Section 18.2(b) above) in, on, under, around, or above
the Leased Premises at any time during the Term;
     (f) not use any above ground tank (including barrels and drums), of any
size within or without the Leased Premises, except (i) in compliance with all
Environmental Laws, and (ii) if, reasonably required by Landlord, secondary
containment is provided. .
     Section 18.3 Pre-Existing Conditions. To the extent required by
Environmental Law, Tenant acknowledges that Tenant is fully responsible to
remediate any and all Pre-Existing Condition, regardless of whether such
Environmental Condition is known or unknown as of the Commencement Date.
     Section 18.4 Rights of Inspection. In addition to Landlord’s other rights
of entry, access and inspection contained in this Lease, Landlord and its agents
and representatives shall have, upon reasonable prior notice given to Tenant and
at reasonable hours, a right of entry and access to the Leased Premises for the
purposes of (i) inspecting the documentation relating to Hazardous Materials or
environmental matters maintained by Tenant or any occupant of the Leased
Premises; (ii) ascertaining the nature of the activities being conducted on the
Leased Premises and investigating whether Tenant is in compliance with its
obligations under Article XVIII of this Lease; (iii) determining the type, kind,
and quantity of all products, materials, and substances brought onto the Leased
Premises, or made or produced thereon, and (iv) performing such environmental
investigations and assessments as Landlord may reasonably desire to perform. The
investigation and assessments may also include reasonable subsurface or other

16



--------------------------------------------------------------------------------



 



invasive investigation of the Leased Premises, including, but not limited to,
soil borings and sampling of site soil and ground or surface water for
laboratory analysis, as may be reasonably recommended by the Landlord’s
consultant as part of its inspection of the Leased Premises or based upon such
other reasonable evidence of Environmental Conditions warranting such subsurface
or other invasive investigation. Tenant will cooperate with Landlord and
Landlord’s consultants and will supply, promptly upon request, any information
reasonably requested to facilitate the completion of the environmental
assessments and investigations. Landlord and its agents and representatives
shall have the right to take samples in quantities sufficient for analysis of
all products, materials, and substances present on the Leased Premises and shall
also have the right to conduct other tests and studies as may be reasonably
determined by Landlord to be appropriate in order to investigate whether Tenant
is in compliance with its obligations under Article XVIII.
     Section 18.5 Copies of Notices. During the Term, Tenant shall promptly
provide Landlord with copies of all summons, citations, directives, information
inquiries or requests, notices of potential responsibility, notices of violation
or deficiency, orders or decrees, Environmental Claims, complaints,
investigations, judgments, letters, notices of environmental liens or response
actions in progress, and other communications, written or oral, actual or
threatened, received by Tenant or any occupant of the Leased Premises, from any
federal, state, or local agency or authority, or any other entity or individual
(including both governmental and non governmental entities and individuals),
concerning (a) any actual or alleged release of any Hazardous Material on, to,
or from the Leased Premises; (b) any actual or alleged violation of or
responsibility under Environmental Laws; or (c) any actual or alleged liability
under any theory of common law tort or toxic tort, including without limitation,
negligence, trespass, nuisance, strict liability, or ultrahazardous activity.
     Section 18.6 Tests and Reports. Upon written request by Landlord, Tenant
shall provide Landlord, at Tenant’s expense, with (i) copies of all
environmental reports and tests prepared or obtained by or for Tenant or any
occupant of the Leased Premises; (ii) copies of transportation and disposal
contracts (and related manifests, schedules, reports, and other information)
entered into or obtained by Tenant with respect to any Hazardous Material;
(iii) copies of any permits issued to Tenant under Environmental Laws with
respect to the Leased Premises; (iv) prior to filing, copies of any and all
reports, notifications, and other filings to be made by Tenant or any occupant
of the Leased Premises to any federal, state, or local environmental authorities
or agencies, and after filing, copies of such filings; and (v) any other
relevant documents and information with respect to environmental matters
relating to the Leased Premises. Tenant shall be obligated to provide such
documentation only to the extent that the documentation is within Tenant’s
possession or control.
     Section 18.7 Indemnification. Tenant shall reimburse, defend with counsel
reasonably chosen by Landlord, indemnify, and hold Landlord and any other
Indemnified Party free and harmless from and against any and all Environmental
Claims, response costs, losses, liabilities, damages, costs, and expenses,
including without limitation loss of rental income, loss due to business
interruption, and reasonable attorneys’ and consultants’ fees, costs and
expenses arising out of or in any way connected with any or all of the
following:

17



--------------------------------------------------------------------------------



 



     (a) any Hazardous Material (other than a Pre Existing Condition) which is
or was actually or allegedly generated, stored, treated, released, disposed of,
or otherwise located on or at the Leased Premises as a result of the act or
omission of Tenant or any member of the Tenant Group (regardless of the location
at which such Hazardous Material is now or may in the future be located or
disposed of), including, but not limited to any and all (i) liabilities under
any common law theory of tort, nuisance, strict liability, ultrahazardous
activity, negligence, or otherwise based upon, resulting from or in connection
with any Hazardous Material; (ii) obligations to take response, cleanup, or
corrective action pursuant to any Environmental Laws; and (iii) the costs and
expenses of investigation or remediation in connection with the decontamination,
removal, transportation, incineration, or disposal of any of the foregoing in
accordance with Environmental Law; and
     (b) any actual or alleged illness, disability, injury, or death of any
person, in any manner arising out of or allegedly arising out of exposure to any
Hazardous Material or other substances or conditions present at the Leased
Premises as a result of the act or omission of Tenant or any member of the
Tenant Group (including, but not limited to, ownership, operation, and disposal
of any equipment which generates, creates, or uses electromagnetic files, x
rays, other forms of radiation and radioactive materials), regardless of when
any such illness, disability, injury, or death shall have occurred or been
incurred or manifested itself; and
     (c) any failure by Tenant to comply with any obligation under this
Article XVIII relating to an Environmental Condition for which Tenant is
Remediating Party;
     (d) the imposition of any lien for damages caused by, or the recovery of
any costs for, the remediation or cleanup of any Hazardous Material as a result
of the act or omission of Tenant or any member of the Tenant Group;
     (e) costs of removal of any and all Hazardous Materials from all or any
portion of the Leased Premises, which Hazardous Materials came to be present at
the Leased Premises as a result of the act or omission of Tenant or any member
of the Tenant Group;
The obligations of Tenant under Section 18.7 shall survive any termination or
expiration of this Lease. Notwithstanding anything herein to the contrary,
Tenant shall not be liable for, and shall have no obligations to indemnify,
Landlord or the Landlord Group for Landlord’s or the Landlord Group’s negligence
or willful misconduct.
     Section 18.8 No Liability of Landlord. Except as provided in Section 18.7,
Landlord shall not have any liability to Tenant or any of its employees, agents,
shareholders, officers or directors, or any other persons as a result of any
Hazardous Material now or hereafter located on the Leased Premises.
ARTICLE XIX
REMEDIES
     Section 19.1 Defaults. Tenant agrees that any one or more of the following
events shall be considered Events of Default as said term is used herein:

18



--------------------------------------------------------------------------------



 



     (a) Tenant shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or set aside within ninety
(90) days from the date of the entry or granting thereof; or
     (b) Tenant shall file or admit the jurisdiction of the court and the
material allegations contained in any petition in bankruptcy or any petition
pursuant or purporting to be pursuant to the Federal bankruptcy laws as now or
hereafter amended, or Tenant shall institute any proceeding or shall give its
consent to the institution of any proceedings for any relief of Tenant under any
bankruptcy or insolvency laws or any laws relating to the relief of debtors,
readjustment of indebtedness, reorganization, arrangements, composition or
extension; or
     (c) Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Tenant or any of the
property of Tenant; or
(d) The Leased Premises are levied upon by any revenue officer or similar
officer; or
     (e) A decree or order appointing a receiver of the property of Tenant shall
be made and such decree or order shall not have been vacated or set aside within
ninety (90) days from the date of entry or granting thereof; or
     (f) Tenant shall abandon the Leased Premises and fail to pay Rent as
required hereunder; or
     (g) Tenant shall default in any payment of Rent or in any other payment
required to be made by Tenant hereunder or shall default under Section 6.2
hereof, and any such default shall continue for five (5) business days after
notice thereof in writing to Tenant; or
     (h) Subject to the terms of Section 19.3 below, Tenant shall default in
keeping, observing or performing any of the other covenants or agreements herein
contained to be kept, observed and performed by Tenant, and such default shall
continue for thirty (30) days after notice thereof in writing to Tenant or shall
exist at the expiration of the Lease term.
     Section 19.2 Remedies. Upon the occurrence of any one or more Events of
Default, Landlord may at its election terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease. Upon termination of the
Lease, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Leased Premises immediately, and deliver possession thereof to Landlord, and
hereby grants to Landlord the full and free right, without demand or notice of
any kind to Tenant (except as hereinabove expressly provided for), to enter into
and upon the Leased Premises in such event with process of law and to repossess
the Leased Premises as Landlord’s former estate and to expel or remove Tenant
and any others who may be occupying or within the Leased Premises without being
deemed in any manner guilty of trespass, eviction, or forcible entry or
detainer, without incurring any liability for any damage resulting therefrom and
without relinquishing Landlord’s rights to Rent or any other right given to
Landlord hereunder or by operation of law. Upon termination of the Lease,
Landlord shall be entitled to recover as damages all Rent and other sums due and
payable by Tenant on the date of termination, plus (a)

19



--------------------------------------------------------------------------------



 



an amount equal to the value of the Rent and other sums provided herein to be
paid by Tenant for the residue of the stated term hereof, less the fair rental
value of the Leased Premises for the residue of the stated term (taking into
account the time and expenses reasonably necessary to obtain a replacement
tenant or tenants, including expenses hereinafter described relating to recovery
of the Leased Premises, preparation for reletting and for reletting itself), and
(b) the cost of performing any other covenants to be performed by Tenant. If
Landlord elects to terminate Tenant’s right to possession only without
terminating the Lease, Landlord may, at Landlord’s option, enter into the Leased
Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as hereinafter provided, without such entry and
possession terminating the Lease or releasing Tenant, in whole or in part, from
Tenant’s obligations to pay the Rent and other sums provided herein to be paid
by Tenant for the full term or from any other of its obligations under this
Lease. Landlord may relet all or any part of the Leased Premises for such Rent
and upon such terms as shall be satisfactory to Landlord (including the right to
relet the Leased Premises as a part of a larger area, and the right to change
the character or use made of the Leased Premises). For the purpose of such
reletting, Landlord may decorate or make any repairs, changes, alterations or
additions in or to the Leased Premises that may be reasonably necessary. If
Landlord does not relet the Leased Premises, Tenant shall pay to Landlord on
demand damages equal to the amount of the Rent, and other sums provided herein
to be paid by Tenant for the remainder of the Lease term. If the Leased Premises
are relet and a sufficient sum shall not be realized from such reletting after
paying all of the expenses of such decorations, repairs, changes, alterations,
additions, the expenses of such reletting and the collection of the Rent
accruing therefrom (including, but not by way of limitation, attorneys’ fees and
brokers’ commissions), to satisfy the Rent and other sums herein provided to be
paid for the remainder of the Lease term, Tenant shall pay to Landlord on demand
any deficiency and Tenant agrees that Landlord may file suit to recover any Rent
or other sums falling due under the terms of this Section from time to time.
Landlord shall use reasonable efforts to mitigate its damages arising out of
Tenant’s default.
     Section 19.3 Tenant’s Opportunity to Cure. If Tenant defaults under
Section 19.1(h), and such default cannot with due diligence be cured within a
period of thirty (30) days, and if notice thereof in writing shall have been
given to Tenant, and if Tenant, prior to the expiration of thirty (30) days from
and after the giving of such notice, commences to eliminate the cause of such
default and proceeds diligently and with reasonable dispatch to take all steps
and do all work required to cure such default and does so cure such default,
then an Event of Default shall not be deemed to have occurred; provided,
however, that Tenant’s right to cure hereunder shall not extend beyond the
expiration of the Lease term, and provided further that the curing of any
default in such manner shall not be construed to limit or restrict Landlord’s
remedies for any other default which becomes an Event of Default.
     Section 19.4 Landlord’s Right to Cure. Landlord may, but shall not be
obligated to, cure any default by Tenant (specifically including, but not by way
of limitation, Tenant’s failure to obtain insurance, make repairs, or satisfy
lien claims); and whenever Landlord so elects, all reasonable out-of-pocket
costs and expenses paid by Landlord in curing such default, including without
limitation reasonable attorneys’ fees, shall be so much additional rent due on
the next rent date after such payment.

20



--------------------------------------------------------------------------------



 



     Section 19.5 Remedies Cumulative. No remedy herein or otherwise conferred
upon or reserved to Landlord shall be considered to exclude or suspend any other
remedy but the same shall be cumulative and shall be in addition to every other
remedy given hereunder, or now or hereafter existing at law or in equity or by
statute, and every power and remedy given by this Lease to Landlord may be
exercised from time to time and so often as occasion may arise or as may be
deemed expedient
     Section 19.6 No Waiver. No delay or omission of Landlord to exercise any
right or power arising from any default shall impair any such right or power or
be construed to be a waiver of any such default or any acquiescence therein. No
waiver of any breach of any of the covenants of this Lease shall be construed,
taken or held to be a waiver of any other breach, or as a waiver, acquiescence
in or consent to any further or succeeding breach of the same covenant. The
acceptance by Landlord of any payment of Rent after the termination by Landlord
of this Lease or of Tenant’s right to possession hereunder shall not, in the
absence of agreement in writing to the contrary by Landlord, be deemed to
restore this Lease or Tenant’s right to possession hereunder, as the case may
be, but shall be construed as a payment on account, and not in satisfaction of
damages due from Tenant to Landlord.
ARTICLE XX
OPTION TO EXTEND
     Section 20.1 Option to Extend. Provided Tenant shall timely and faithfully
perform all of its obligations under this Lease during the original term (and
any extended option term, if applicable), Tenant shall have the right,
exercisable by giving written notice thereof to Landlord not less than nine
(9) months prior to the expiration of the original term of this Lease or the
then current Extension Term (as hereinafter defined), to extend the term of this
Lease for three (3) consecutive additional terms of five (5) years (each, as
“Extension Term” and collectively the “Extension Terms”) each upon all of the
terms, covenants and conditions contained in this Lease, except that Annual Base
Rent during any such extended term shall be equal to the Prevailing Market Rate
(as hereinafter defined) effective as of the commencement date of the applicable
Extension Term. Promptly after determination of the Prevailing Market Rent for
the applicable Extension Term, Landlord shall prepare a mutually acceptable
amendment to lease setting forth the Prevailing Market Rent and the parties
shall execute the same. All references to “term” of this Lease shall be deemed
to include any applicable Extension Terms and the Expiration Date shall be
deemed to mean the expiration date of the applicable Extension Term.
     Section 20.2 Prevailing Market Rate.
     “Prevailing Market Rate” shall mean the annual market rental rate for space
in comparable buildings in Selma, Texas, comparable to the extent practicable in
size, condition, age, class, location and use to the Leased Premises and for a
term of not less than five (5) years with tenants with credit similar to Tenant
(adjusted using market rates to take into account that no rental increases shall
occur during the five (5) year term of the extension, no concessions,
inducements, landlord work, brokerage commission, allowances and other
incentives) provided in leases executed during the twelve (12) month period
prior to the date of Landlord’s written notice to Tenant of Landlord’s
determination of the Prevailing Market Rate. Landlord will deliver written
notice to Tenant of its determination of the Prevailing Market Rate no later
than

21



--------------------------------------------------------------------------------



 



thirty (30) days after Landlord receives Tenant’s notice of exercise of its
option to extend for the applicable Extension Term. If Tenant believes that the
Prevailing Market Rate quoted by Landlord is not consistent herewith, Tenant
shall so notify Landlord within ten (10) days after receipt of Landlord’s
written notice of the Prevailing Market Rate, and Landlord and Tenant shall
commence negotiations as of the date Tenant delivers such notice to attempt to
agree upon the Prevailing Market Rate. If Landlord and Tenant are unable to
reach agreement on the Prevailing Market Rate within thirty (30) days after the
date of Landlord’s determination, Tenant may elect, by written notice to
Landlord given within five (5) business days after the expiration of such 30-day
period, to require that the disagreement be resolved by arbitration in the
manner set forth herein. If Tenant does not provide such notice within the
aforementioned five (5) business day period, Tenant will be deemed to have
revoked and waived its option to extend the Term under this Article XX for the
applicable Extension Term. If Tenant timely requests arbitration of the dispute,
Landlord and Tenant shall then undertake arbitration and shall separately engage
a licensed commercial real estate broker to determine the Prevailing Market Rate
as defined herein. Within ten (10) business days after the real estate brokers
has been selected, they shall simultaneously submit a market analysis which sets
forth their opinion of the Prevailing Market Rate. If such opinions conclude a
Prevailing Market Rate within 2% of each other, then the mean of the two
opinions shall establish the Prevailing Market Rate for the option term. In the
event, however, that the two opinions are not within 2% of each other, the two
chosen realtors will appoint a third qualified commercial real estate broker,
who shall within ten business days after his appointment provide an opinion
totally independent of the opinions provided by the original two real estate
brokers. The third real estate broker’s opinion shall be compared to the other
two opinions previously provided, and the Prevailing Market Rate will be set by:

  i.   comparing the opinions of the first two real estate brokers with the
opinion of the third real estate broker;     ii.   the opinion of the first two
real estate brokers which is closest to the opinion of the third commercial real
estate broker will be used, and the Prevailing Market Rate shall be set as the
mean of such closest earlier opinion with the third opinion.

For example, if the first real estate broker’s opinion was that the Leased
Premises should rent for $5.00 per square foot, and the second real estate
broker’s opinion was that the Leased Premises should rent for $5.50 per square
foot, a difference of 10% would exist, and a third real estate broker would be
chosen. If the third real estate broker concluded that the fair rental should be
$5.30 per square foot, the Prevailing Market Rate would be thereby established
to be $5.50. If the third real estate broker is exactly in between the opinions
of the first two realtors, then the Prevailing Market Rate shall equal the
opinion of the third real estate broker. Any real estate broker appointed
hereunder shall be a licensed Illinois real estate broker with not less than ten
(10) years of experience in leasing comparable space, shall be independent of
Tenant, Landlord and any other real estate broker theretofore appointed with
respect to such determination of the Prevailing Market Rate shall not have
represented Tenant or Landlord or an Affiliate of Landlord in connection with
this Lease, and shall not be a client of Tenant or a tenant of Landlord. Each
party shall pay one-half (1/2) of the fees and costs of the third real estate
broker appointed as

22



--------------------------------------------------------------------------------



 



aforesaid. Each party may submit to the real estate brokers, with a copy to the
other party, such materials as may be relevant to determining the Prevailing
Market Rate. Subject to the terms of this Article XX, such arbitration
proceedings shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, and any final determination of
the Prevailing Market Rate in such arbitration shall be final and binding on the
parties. Notwithstanding anything contained above to the contrary, the
Prevailing Market Rate shall never be reduced from the rental rate in effect
prior to the extension.
ARTICLE XXI
MISCELLANEOUS
     Section 21.1 Estoppel Certificates. Tenant and Landlord shall each at any
time and from time to time upon not less than ten (10) business days prior
written request from the other party, execute, acknowledge and deliver to the
requesting party, in a form reasonably satisfactory to the requesting party, a
written statement certifying (if true) that Tenant has accepted the Leased
Premises, that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), that, to the party’s knowledge, neither
Landlord or Tenant is not in default hereunder, the date to which Rent has been
paid in advance, if any, and such other accurate certifications as may
reasonably be required by Landlord or Tenant. Tenant shall also, upon written
request, give copies to any mortgagee of Landlord of all notices by Tenant to
Landlord and a reasonable opportunity for such mortgagee to cure any default of
Landlord (not to exceed ninety (90) days in any event).
     Section 21.2 Amendments Must Be in Writing. None of the covenants, terms or
conditions of this Lease, to be kept and performed by either party, shall in any
manner be altered, waived, modified, changed or abandoned except by a written
instrument, duly signed and delivered by the other party.
     Section 21.3 Notices. All notices to or demands upon Landlord or Tenant
desired or required to be given under any of the provisions hereof shall be in
writing. Any notices or demands from Landlord to Tenant shall be deemed to have
been duly and sufficiently given when received or refused, if sent by United
States registered or certified mail in an envelope properly stamped and
addressed, or if sent by courier service, with receipt, to Tenant at Tenant’s
Address or at such other street address as Tenant may theretofore have
designated by written notice to Landlord, and any notices or demands from Tenant
to Landlord shall be deemed to have been duly and sufficiently given when
received or refused, if sent by United States registered or certified mail in an
envelope properly stamped and addressed, or if sent by courier service, with
receipt, to Landlord at Landlord’s Address or at such other street address or to
such other agent as Landlord or Agent may theretofore have designated by written
notice to Tenant, with a copy to any first mortgagee of the Leased Premises, the
identity and address of which Tenant shall have received written notice.
     Section 21.4 Short Form Lease. This Lease shall not be recorded, but the
parties agree, at the request of either of them, to execute a Short Form Lease
for recording, containing the names of the parties, the legal description and
the term of the Lease.

23



--------------------------------------------------------------------------------



 



     Section 21.5 Time of Essence. Time is of the essence of this Lease, and all
provisions herein relating thereto shall be strictly construed.
     Section 21.6 Relationship of Parties. Nothing contained herein shall be
deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent or of partnership, or of joint venture,
by the parties hereto, it being understood and agreed that no provision
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship other than the relationship of landlord and tenant.
     Section 21.7 Captions. The captions of this Lease are for convenience only
and are not to be construed as part of this Lease and shall not be construed as
defining or limiting in any way the scope and intent of the provisions hereof.
     Section 21.8 Severability. If any term or provision of this Lease shall to
any extent be held invalid or unenforceable, the remaining terms and provisions
of this Lease shall not be affected thereby, but each term and provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law.
     Section 21.9 Law Applicable. This Lease shall be construed and enforced in
accordance with the laws of the state where the Leased Premises are located.
     Section 21.10 Covenants Binding on Successors. All of the covenants,
agreements, conditions and undertakings contained in this Lease shall extend and
inure to and be binding upon the heirs, executors, administrators, successors
and assigns of the respective parties hereto, the same as if they were in every
case specifically named, and wherever in this Lease reference is made to either
of the parties hereto, it shall be held to include and apply to, wherever
applicable, the heirs, executors, administrators, successors and assigns of such
party. Nothing herein contained shall be construed to grant or confer upon any
person or persons, firm, corporation or governmental authority, other than the
parties hereto, their heirs, executors, administrators, successors and assigns,
any right, claim or privilege by virtue of any covenant, agreement, condition or
undertaking in this Lease contained.
     Section 21.11 Brokerage. Tenant and Landlord each represent and warrant to
the other party that they have had no dealings with any broker or agent in
connection with this Lease. Tenant and Landlord each covenant to pay, hold
harmless, indemnify and defend the other party from and against any and all
costs, expenses or liability (including, without limitation, reasonable
attorney’s incurred by the other party) for any compensation, commissions and
charges claimed by any broker or agent with respect to this Lease or the
negotiation thereof.
     Section 21.12 Landlord Means Owners. The term “Landlord” as used in this
Lease, so far as covenants or obligations on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the fee of the Leased Premises, and in the event of any
transfer or transfers of the title to such fee, Landlord herein named (and in
case of any subsequent transfer or conveyances, the then grantor) shall be
automatically freed and relieved, from and after the date of such transfer or
conveyance, of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed; provided that any funds in the hands of such

24



--------------------------------------------------------------------------------



 



Landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be turned over to the grantee, and any amount then due and
payable to Tenant by Landlord or the then grantor under any provisions of this
Lease shall be paid to Tenant
     Section 21.13 Signs. Tenant may install exterior signs on or about the
Leased Premises without Landlord’s prior written approval, provided such signs
comply with all applicable laws and ordinances.
     Section 21.14 Force Majeure. Neither Landlord nor Tenant shall be deemed in
default with respect to any of the terms, covenants and conditions of this Lease
on Landlord’s or Tenant’s part to be performed, other than the failure to make
any payment of money due hereunder and within the reasonable control of the
paying party, if such party’s failure to timely perform same is due in whole or
in part to any strike, lockout, labor trouble (whether legal or illegal), civil
disorder, failure of power, restrictive governmental laws and regulations,
riots, insurrections, war, shortages, accidents, casualties, acts of God, acts
caused directly by the other party hereto or such party’s agents, employees and
invitees, or any other cause beyond the reasonable control of Landlord or
Tenant, as applicable (each, a “Force Majeure Event”).
     Section 21.15 Attorneys’ Fees. In the event of any litigation between
Landlord and Tenant with respect to this Lease, the non-prevailing party in such
litigation shall pay the reasonable attorneys’ fees and court costs and expenses
of the prevailing party.
     Section 21.16 Execution of Lease. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of, or option for, the Leased Premises and this document shall
become effective and binding only upon the execution and delivery hereof by
Tenant and by Landlord. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein.
ARTICLE XXII
RIGHT OF FIRST REFUSAL
     Section 22.1 Right of First Refusal. From and after the Commencement Date
and during the term of this Lease (including any Extension Terms), Tenant shall
have the right of first refusal (the “ROFR”) and Landlord shall not sell,
transfer or otherwise dispose of all or part of Landlord’s interest in the
Leased Premises until and unless Landlord shall have (a) obtained a bona fide
offer therefor from an unrelated and independent third party (“Offeror”) (as
evidenced by a signed Letter of Intent between Landlord and said Offeror) ;
(b) given notice to Tenant (the “Notice”), which Notice shall contain a copy of
the Letter of Intent which includes the following information: (i) the name of
the Offeror, (ii) the address of the Offeror, and (iii) the material terms and
conditions of such bona fide offer; and (c) offered to sell, transfer or
otherwise disposal of such interest to Tenant at the same price and, except as
hereinafter provided, subject to same material terms and conditions contained in
said Letter of Intent. If Tenant shall either give notice of rejection of said
offer or fail to give notice of acceptance of the same within thirty (30) days
after the date of receipt of the Notice, Landlord’s interest in the Leased
Premises may, during the one hundred eighty (180) days thereafter, be sold,
transferred or otherwise disposed of to the original offer or at the same price
and upon the same material terms and conditions contained in said bona fide
offer as disclosed in writing to Tenant. In the event Tenant rejects

25



--------------------------------------------------------------------------------



 



said offer or fails to accept the same, this Lease and all of its terms and
conditions shall nevertheless remain in full force and effect and Landlord and
any purchaser or purchasers of the Leased Premises shall be bound thereby. Any
sale or transfer of Landlord’s interest in the Leased Premises shall be
expressly made subject to all of the terms, covenants and conditions of this
Lease. Failure of Tenant to exercise this ROFR on one or more occasions shall
not affect Tenant’s right to exercise it on any subsequent occasion. Any sale or
transfer of the Leased Premises, or any part thereof, other than in strict
compliance with the terms of this Article XXII shall be absolutely null and void
and of no effect as to Tenant, and Tenant shall be entitled to purchase the
Leased Premises from the purchaser upon the same terms and conditions and at the
same price specified in said bona fide offer, provided Tenant notifies Landlord
of its election thirty (30) days after receipt of Notice which complies with the
requirements hereof. In the event Tenant exercises its ROFR then Tenant and
Landlord shall negotiate in good faith to finalize a Purchase Agreement which
includes all material terms of the Letter of Intent (notwithstanding the terms
of the Letter of Intent, the Purchase Agreement shall provide that: (a) Landlord
shall convey title by general warranty deed; and (b) title to the Leased
Premises shall be free and clear of any liens and encumbrances except the lien
for current Taxes which are not delinquent at the time of closing and such other
exceptions to title as have been agreed to in writing by Tenant and those set
forth in Section 23.5. This Section shall not apply to transfer of the Leased
Premises upon foreclosure of a feehold mortgage or by deed in lieu of
foreclosure of a feehold mortgage, and shall be null and void upon the transfer
of the Leased Premises upon foreclosure of a feehold mortgage or transfer of the
Leased Premises by deed in lieu of foreclosure of a feehold mortgage. If there
is a foreclosure or deed in lieu of foreclosure of a feehold mortgage, the
transferee shall not be bound by any rights of Tenant which might have accrued
under this Article XXII prior to the foreclosure or deed in lieu of foreclosure.
     Section 22.2 Good Faith Negotiation. In the event Tenant exercises its ROFR
under Section 22.1 but fails to negotiate in good faith to enter into and close
on a purchase agreement which includes the material terms of the Letter of
Intent, then notwithstanding anything contained in this Article XXII to the
contrary, Tenant’s ROFR under Section 22.1 shall be forever terminated.
ARTICLE XXIII
PURCHASE OPTION
     In consideration of and as an inducement to Tenant to enter into this
Lease, Landlord hereby grants to Tenant the option to purchase the Leased
Premises (the “Option”) on and subject to the following terms and conditions:
     Section 23.1 Term. The term of the Option shall commence on the fifth (5th)
anniversary of the Commencement Date and shall continue and is irrevocable
during the remainder of the term and all Extension Terms of the Lease, subject
to the terms of Section 23.4.
     Section 23.2 Purchase Price of the Leased Premises. The full purchase price
of the Leased Premises shall be the greater of: (i) $14,300,000.00 and
(ii) ninety-five percent (95%) of the “fair market value” of the Leased Premises
(subject to an increase to one hundred percent (100%) of the “fair market value”
of the Leased Premises in accordance with the terms of Section 23.4), which
amount shall be payable upon Closing (as hereinafter defined) if Tenant elects
to exercise the Option.

26



--------------------------------------------------------------------------------



 



     Section 23.3 Definition of Fair Market Value. For purposes of this
Article XXIII, the term “fair market value” shall mean the following: the
appraised value of the entire Leased Premises (i.e. land and all improvements)
based on a “willing seller/willing purchaser” standard minus the appraised value
of the improvements on the Leased Premises paid for by Tenant based on a
“willing seller/willing purchaser” standard. The fair market value shall be
determined by an appraiser chosen by the Landlord and Tenant within ten
(10) days after Tenant’s notice of its intent to exercise the Option. In the
event the Landlord and Tenant cannot agree on an appraiser within ten (10) days
after Tenant’s notice of its intent to exercise the Option, within five (5) days
thereafter, Tenant shall choose one appraiser, and Landlord shall choose another
appraiser. These two appraisers shall choose a third appraiser within an
additional ten (10) day period. All three appraisers shall simultaneously submit
their written appraisal within twenty (20) days after the appointment of the
third appraiser. The two appraisals closest in price shall be averaged to
determine the fair market value for purposes of this Section 23.4. For example,
if the three appraisals came in at the following values: $15.0 million;
$17.0 million; and $18.0 million, the fair market value would equal
$17.5 million. In the event the three appraisals were spread equally apart, then
the average of all three appraisals would be used to establish value. For
example, if the three appraisals came in at the following values: $15.0 million;
$16.0 million; and $17.0 million, the fair market value would equal $16.0.
     Section 23.4 Exercise of Option. Provided Tenant shall not then be in
default, Tenant may exercise the Option by giving Landlord written notice
thereof anytime during the initial term of this Lease or during the term of any
Extension Period. Notwithstanding the foregoing or anything to the contrary in
this Lease, in the event that, during the last year of the initial term of this
Lease or during the last year of the term of any Extension Period, Tenant
receives a Notice from Landlord which triggers Tenant’s ROFR under Article XXII
of this Lease (such period referred to as the “Option Freeze Period”), the ROFR
shall supersede the Option and the Option may not be exercised by Tenant. If
(i) Tenant refuses or fails to exercise an ROFR received during the Option
Freeze Period and (ii) the sale of the Leased Premises to the Offeror referenced
in the Notice is consummated in accordance with the requirements of
Section 22.1, then this Lease and all of its terms and conditions (including the
ROFR and the Option) shall nevertheless remain in full force and effect and
Landlord and any purchaser or purchasers of the Leased Premises shall be bound
thereby, with the exception that the Option may be exercised by Tenant only
during the last year of the initial term of this Lease or during the last year
of any Extension Period and at a purchase price of one hundred percent (100%) of
the “fair market value” of the Leased Premises. If (i) Tenant refuses or fails
to exercise an ROFR received during the Option Freeze Period and (ii) the sale
of the Leased Premises to the Offeror referenced in the Notice is not
consummated, then Tenant’s right to exercise the Option shall be reinstated and
all of other terms and conditions (including the ROFR) of the Lease shall remain
in full force and effect.
     Section 23.5 Closing and Possession. The Closing shall occur at the office
of the title company located in Chicago, Illinois, on a date designated by
Tenant but the Closing shall occur within the later of (x) sixty (60) days after
the date of Tenant’s notice that it is exercising the Option and (y) forty-five
(45) days after the establishment of the purchase price pursuant to
Section 23.2.

27



--------------------------------------------------------------------------------



 



     Section 23.6 Condition of Title. Landlord shall convey title to the Leased
Premises by warranty deed, free and clear of all liens, encumbrances, mortgages,
easements, conditions, reservations and restrictions except: (1) those
easements, conditions, reservations and restrictions existing on the effective
date of this Lease; (2) those easements, conditions, reservations and
restrictions imposed upon the Leased Premises with Tenant’s consent during the
term of this Lease; (3) liens for Taxes not yet due and payable; (4) this Lease
(and any and all subleases granted by Tenant); (5) that certain lease with
Dynapac USA Inc. if not previously terminated; (6) those exceptions to title
which have been agreed to in writing by Tenant (7) any title exceptions arising
by reason of acts of the Purchaser. Landlord, at Tenant’s expense, shall furnish
Tenant a policy of title insurance written by a title insurer acceptable to
Tenant insuring the title to the Leased Premises, including all easements, free
and clear of all defects except those specifically mentioned herein.
     Section 23.7 Assignment of Option. An assignment of the Lease shall
constitute an assignment of this Option. Tenant may not retain this Option in
the event it assigns this Lease, but such assignee shall be entitled to exercise
such Option.
[SIGNATURE PAGE FOLLOWS]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day
and year first above written.

                  LANDLORD:   ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois
limited partnership
 
           
 
      By:   /S/ Mathias A. Valentine
 
           
 
      Name:   Mathias Valentine
 
      Its:   Vice President, Arthur/Busse Properties, Inc., an Illinois
Corporation, as General Partner
 
                    300 EAST TOUHY LIMITED PARTNERSHIP, an Illinois limited
partnership
 
           
 
      By:   /S/ Mathias A. Valentine
 
           
 
      Name:   Mathias Valentine
 
      Its:   Vice President, Touhy Properties, Inc., an Illinois Corporation, as
General Partner
 
                TENANT:   JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
 
           
 
      By:   /S/ William R. Pokrajac
 
           
 
      Name:   William R. Pokrajac
 
      Its:   V.P. of Finance

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
ALL OF THAT CERTAIN PARCEL OR TRACT OF LAND OUT OF THE TOREBIA HERRERA SURVEY
NO. 68, CITY OF SELMA, GUADALUPE COUNTY, TEXAS; BEING ALL OF LOT 1, BLOCK 1,
MARK INDUSTRIES, A SUBDIVISION AS RECORDED IN VOLUME 4, PAGE 237 OF THE PLAT
RECORDS OF GUADALUPE COUNTY, TEXAS AND A PORTION OF A 102.00-ACRE TRACT AS
CONVEYED TO MARK INDUSTRIES BY DEEDS RECORDED IN VOLUME 627, PAGE 44 OF THE DEED
RECORDS OF GUADALUPE COUNTY, TEXAS AND VOLUME 318, PAGE 152 OF THE DEED RECORDED
OF COMAL COUNTY, TEXAS; AND BEING MORE PARTICULARLY DESCRIBED BY METES AND
BOUNDS AS FOLLOWS:
BEGINNING at a 1/2” iron rod found on the northwest right-of-way line of
Interstate Highway 35 at the most southerly east corner of the above described
Lot 1, said iron rod found also being the most southerly corner of a 3.00-acre
tract as conveyed to Ditch Witch Company of Central Texas, Inc. by deed recorded
in Volume 569, Page 288 of the Deed Records of Guadalupe County, Texas, for the
most southerly east corner and POINT OF BEGINNING of the herein described tract;
THENCE, with the northwest right-of-way line of Interstate Highway 35, the
following two (2) courses:
     1) S 60°19’41” W a distance of 263.22 feet to a concrete right-of-way
monument found at an angle point; and
     2) S 56°54’24” W a distance of 21.51 feet to a 1/2” iron rod set with cap
stamped TERRA FIRMA at the most easterly corner of a 5.789-acre tract for the
most southerly corner of this tract;
THENCE, with the northeast line of said 5.789-acre tract, N 29°25’33” W a
distance of 671.55 feet to a 1/2” iron rod set with cap stamped TERRA FIRMA for
an inside corner of this tract;
THENCE with the northwest line of said 5.789-acre tract along a chain link
fence, S 60°13’17” W a distance of 370.00 feet to a 1/2” iron rod set with cap
stamped TERRA FIRMA at a fence corner post on the northeast line of Lot 3, Block
1, Olympia Business Park, Unit-1, a subdivision as recorded in Volume 4, Page
234 of the Plat Records of Guadalupe County, Texas for an outside corner of this
tract;
THENCE, with the northeast line of said Olympia Business Park, Unit-1, a
1.9513-acre tract as conveyed to Snap-On Tools Corporation by deed recorded in
Volume 713, Page 667 of the Official Records of Guadalupe County, Texas and the
remaining portion of a 88.238-acre tract as conveyed to H.B. Zachry Properties,
Inc. by deed recorded in Volume 482, Page 806 of the Deed Records of Guadalupe
County, Texas along a chain link fence, N 29°31’21” W a distance of 1144.91 feet
to a 1/2” iron rod found at the most easterly corner of Lot 5, Block 1 of
Olympia

 



--------------------------------------------------------------------------------



 



Business Park Unit-5, a subdivision as recorded in Volume 5, Page 123-A of the
Plat Records of Guadalupe County, Texas for the most westerly corner of this
tract;
THENCE, with a chain link fence, N 60°10’08” E, pass a point at the most
westerly corner of said Lot 1, Block 1, Mark Industries at 508.88 feet, and
continuing on with the northwest line of said Lot 1, Block 1, Mark Industries
for a total distance of 1371.62 feet to a 1/2” iron rod at the most southerly
corner of a 6.225-acre tract as conveyed to Johanna A. and Alfred A. Wiley by
deed recorded in Volume 204, Page 846 of the Deed Records of Comal County,
Texas;
THENCE, with the northwest line of said Lot 1, Block 1, Mark Industries, the
following two (2) courses:
     1) N 60°22’01” E a distance of 175.16 feet to a 1/2” iron rod set at an
angle point; and
     2) N 60°13’17” E a distance of 179.36 feet to a 1/2” iron rod found for the
most northerly corner of this tract;
THENCE, with a northeast line of said Lot 1, Block 1, Mark Industries, the
following three (3) courses:
     1) S 29°49’35” E a distance of 562.30 feet to a 1/2” iron rod set at an
angle point;
     2) S 30°04’01” E a distance of 466.93 feet to 1/2” iron rod found at an
angle point; and
     3) S 28°52’38” E a distance of 123.35 feet to a 1/2” iron rod found at the
most northerly corner of a 2.7769-acre tract as conveyed to Jeanne E. and Paul
H. King by deed recorded in Volume 903, Page 969 of the Deed Records of
Guadalupe County, Texas, for the most easterly corner of this tract;
THENCE, with the northwest line of said King 2.7769-acre tract and the northwest
line of a 2.716-acre tract as conveyed to Paul King by deed recorded in Volume
531, Page 510 of the Deed Records of Guadalupe County, Texas along a chain link
fence, S 60°05’20” W a distance of 359.77 feet to a 1/2” iron rod found at the
most westerly corner of said King 2.716-acre tract, said iron rod found also
being the most northerly corner of a 4.954-acre tract as conveyed to Beryl E.
Cudworth by deed recorded in Volume 418, Page 240 of the Deed Records of
Guadalupe County, Texas;
THENCE, with the northwest line of said Cudworth 4.954-acre tract along a chain
link fence, S 60°13’47” W a distance of 323.65 feet to a 1/2” iron rod found at
the most westerly corner of said Cudworth 4.954-acre tract, said iron rod found
also being on the northeast line of a 3.339-acre tract as conveyed to G.R.P.
Properties, Inc. by deed recorded in Volume 712, Page 259 of the Deed Records of
Guadalupe County, Texas, for an outside corner of this tract;

31



--------------------------------------------------------------------------------



 



THENCE, with the northeast line of said G.R.P. Properties 3.339-acre tract along
a chain link fence, N 30°05’07” W a distance of 25.03 feet to a 1/2” iron rod
found for an inside corner of this tract;
THENCE, with the northwest line of said G.R.P. Properties, Inc. 3.339-acre tract
along a chain link fence, S 60°10’03” W a distance of 208.99 feet to a 1/2” iron
rod found at the most westerly corner of said G.R.P. Properties, Inc. 3.339-acre
tract, said iron rod found also being the most northerly corner of said Ditch
Witch Company of Central Texas, Inc. 3.00-acre tract;
THENCE, with the northwest line of said Ditch Witch Company of Central Texas,
Inc. 3.00-acre tract along a chain link fence, S 59°22’30” W a distance of
189.55 feet to a 1/2” iron rod set for an inside corner of this tract;
THENCE, with the southwest line of said Ditch Witch Company of Central Texas,
Inc. 3.00-acre tract along a chain link fence, S 29°49’14” E a distance of
685.19 feet to the POINT OF BEGINNING, and containing 49.801 acres of land, more
or less.
Together with an Ingress and Egress Easement as described in the Deeds recorded
in Volume 622, Page 610 and in Volume 627, Page 44 of the Deed Records of
Guadalupe County, Texas.

32



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Subordination, Non-Disturbance and Attornment Agreement
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
     THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENTS AGREEMENT is made and
entered into as of the ___ day of ___, ___, by and between ___ (“Lender”) and
JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (“Tenant”).
RECITALS
     A. Lender has agreed to make a loan (the “Loan”) to ___ (“Landlord”) to be
secured by a Deed of Trust, Assignment of Rents and Leases and Security
Agreement (the “Deed of Trust”) on certain real property consisting of
approximately 49.801 acres together with all improvements now located thereon
(consisting of approximately 327,155 rentable square feet in area) and located
at 16435 Interstate Highway 35 North, Selma, Texas (the “Property”), which
property is more particularly described on attached Exhibit A. The parties
acknowledge that the Deed of Trust is being recorded concurrently with the
recording of this instrument, or, if recording information is hereafter inserted
in this sentence, that the Deed of Trust was recorded in Volume ___, Page ___,
of the Public Records of Guadalupe County, Texas on ___. (The parties hereby
authorize the title company to insert the appropriate Deed of Trust recording
information when available.)
     B. ___ (“Tenant”), and Landlord have entered into an Industrial Building
Lease dated ___, 2006 (the “Lease”), with respect to the Property (the “Leased
Premises”).
     C. Lender needs assurances from Tenant in order to make the Loan. Tenant is
willing to give those assurances if Lender will agree not to disturb Tenant’s
possession of the Leased Premises so long as Tenant is not in default under the
Lease beyond any applicable notice and cure periods. Tenant also understands
that, in making the Loan, Lender will rely on the assurances and statements made
in this agreement.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
     1. Subordination. Subject to the terms of Section 2 hereof, Tenant agrees
that the Lease, and the rights of Tenant in, to and under the Lease and the
Property, are hereby unconditionally subordinated, and shall remain in all
respects and for all purposes unconditionally subordinate, to the lien of the
Deed of Trust and its terms, and to any and all renewals, modifications and
extensions of the Deed of Trust, and any and all other instruments held by
Lender as security for the Loan.

 



--------------------------------------------------------------------------------



 



     2. Tenant Not To Be Disturbed. Lender agrees that, so long as Tenant is not
in default under the Lease (beyond any notice and cure period given Tenant by
the terms of the Lease):
          a. Tenant’s possession of the Leased Premises shall not be disturbed
by Lender in any foreclosure or other proceedings brought to enforce the Deed of
Trust; and
          b. Lender will not join Tenant as a party defendant in any action or
proceeding foreclosing the Deed of Trust unless such joinder is necessary to
foreclose the Deed of Trust, and then only for such purposes and not for the
purpose of terminating the Lease.
     3. Tenant To Attorn To Lender. In the event that Lender shall acquire the
Premises upon foreclosure, or by deed in lieu of foreclosure, or by any other
means:
          a. The Lease shall continue in full force and effect and Tenant shall
be deemed to have made a full and complete attornment to Lender as the landlord
under the Lease so as to establish direct privity between the Lender and Tenant;
and
          b. All rights and obligations of Tenant under the Lease shall continue
in full force and effect and be enforceable by and against Tenant respectively
with the same force and effect as if the Lease had originally been made and
entered into directly by and between Lender as the landlord thereunder, and
Tenant; and
          c. Lender shall recognize and accept the rights of Tenant and shall
thereafter assume the obligations of Landlord under the Lease
          If Lender becomes the owner of the Property, its liability and any
recourse to it under the Lease will be limited to Lender’s interest in the
Property, and if Lender thereafter sells or otherwise transfers its interest in
the Property, Lender shall have no liability with respect to obligations of the
lessor under the Lease which arise following the sale or other transfer of the
Property by Lender
     4. Third-Party Owner. If someone acquires the Property through Lender,
whether at a trustee or foreclosure sale or otherwise, that person shall have
the same rights to continue the Lease as Lender and Tenant would have under this
agreement.
     5. Covenants of Tenant. Tenant covenants as follows:
          a. Tenant shall pay to Lender all rent and other payments otherwise
payable to Landlord under the Lease upon written demand from Lender and notice
thereof by Lender to Landlord.
          b. Tenant shall notify Lender if Landlord is in default under the
Lease and will give Lender the same period of time after receipt of such notice
as set forth in the Lease with respect to Landlord in which to cure the default,
extended by such additional time as may be reasonable under the circumstances so
long as the Lender commences such cure within said period and diligently pursues
a cure, before Tenant invokes any of its remedies under the Lease.

34



--------------------------------------------------------------------------------



 



     6. Assignment of Lease. Tenant understands that Landlord’s interest in the
Lease has been assigned to Lender in connection with the Loan. Until Lender
becomes owner of the Property or assumes or takes over the Lease or the
operation of the Property, however, Lender assumes no duty, liability or
obligation to Tenant under the Lease.
     7. Costs and Attorneys Fees. In the event of any claim or dispute arising
out of this agreement, the party that substantially prevails shall be awarded,
in addition to all other relief, all reasonably attorneys’ fees and other costs
and expenses incurred in connection with the claim or dispute, including without
limitation those fees, costs and expenses incurred before, during or after suit,
in any arbitration, in any appeal, in any proceedings under any present or
future bankruptcy act or state receivership, and in any post-judgment
proceedings.
     8. Notices. Any notices under this agreement shall be sent by certified
mail or by a reputable overnight courier (e.g., Federal Express). Any notice
sent to Lender or Tenant shall be sent to Lender and Tenant at the address set
forth below their respective signatures hereon. Each mailed notice shall be
deemed given three (3) days after its postmark when sent by certified mail, or
one (1) day after depositing with an overnight courier. Any party may change its
address by notice to the other party.
     9. Successors and Assigns. This agreement shall be binding upon and shall
inure to the benefit of the parties and their heirs, administrators,
representatives, successors, and assigns. Without limiting the generality of the
foregoing, this agreement shall inure to the benefit of Lender, its affiliates,
successors and/or assigns.
     10. Miscellaneous. This agreement may not be modified except in writing
executed by the parties or their successors in interest. This agreement is
governed by and is to be construed in accordance with the law of the state in
which the Property is located. This agreement may be executed in counterparts,
in which case all originals together shall constitute a single instrument.
[signature page follows]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Subordination, Attornment and Non-Disturbance
Agreement has been signed and sealed on the day and year first above set fort

                      “LENDER”:
 
                     
 
               
 
  BY:           (SEAL)              
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  ATTEST:           (SEAL)              
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  Address:            
 
               
 
               
 
               
 
                    “TENANT”:
 
                     
 
               
 
  BY:           (SEAL)              
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  ATTEST:           (SEAL)              
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  Address:            
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



         
STATE OF                     
)      
 
) SS:  
COUNTY OF                     
)      

     THE undersigned, a Notary Public in and for the County and State aforesaid,
does hereby certify that                                         , personally
known to me to be the                                          of
                    , a                       , appeared before me this day in
person and acknowledged under oath that in such capacity he signed and delivered
the said instrument pursuant to authority duly given to him by said corporation.
     GIVEN under my hand and seal this                       day of
                                         , 200___.

     
My Commission Expires:                                         
                                                              
 
                  Notary Public

         
STATE OF                     
  )    
 
  ) SS:
COUNTY OF                     
  )    

     THE undersigned, a Notary Public in and for the County and State aforesaid,
does hereby certify that                                         , personally
known to me to be the                                          of
                    , a                      , appeared before me this day in
person and acknowledged under oath that in such capacity he signed and delivered
the said instrument pursuant to authority duly given to him by said corporation.
     GIVEN under my hand and seal this                      day of
                                          , 200___.

     
My Commission Expires:                                         
                                                              
 
                  Notary Public

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              INDUSTRIAL BUILDING LEASE     2   Article I GRANT, TERM,
DEFINITIONS AND BASIC LEASE PROVISIONS     2  
     Section 1.1
  Grant     2  
     Section 1.2
  Term     2  
     Section 1.3
  Agent     2  
     Section 1.4
  Basic Lease Provisions     2   Article II POSSESSION     3  
     Section 2.1
  Possession     3   Article III PURPOSE     3  
     Section 3.1
  Purpose     3  
     Section 3.2
  Prohibition of Use     3   Article IV RENT     3  
     Section 4.1
  Annual Base Rent     3  
     Section 4.2
  Penalty and Interest on Late Payments     3  
     Section 4.3
  Increases to Annual Gross Rent     4   Article V IMPOSITIONS     4  
     Section 5.1
  Payment by Tenant     4  
     Section 5.2
  Alternative Taxes     4  
     Section 5.3
  Evidence of Payment     5  
     Section 5.4
  Right to Contest     5   Article VI RISK ALLOCATION AND INSURANCE     5  
     Section 6.1
  Allocation of Risks     5  
     Section 6.2
  Tenant’s Insurance     6  
     Section 6.3
  Form of Insurance     7  
     Section 6.4
  Fire Protection     7   Article VII DAMAGE OR DESTRUCTION     7  
     Section 7.1
  Tenant’s Obligation to Rebuild     7  
     Section 7.2
  Payment for Rebuilding     8  
     Section 7.3
  Excess Receipts by Depositary     8  
     Section 7.4
  Failure to Rebuild     8   Article VIII CONDEMNATION     8  
     Section 8.1
  Taking of Whole     8  
     Section 8.2
  Partial Taking     9   Article IX MAINTENANCE AND ALTERATIONS     9  
     Section 9.1
  Maintenance     9  
     Section 9.2
  Alterations     10  
     Section 9.3
  Indemnity     10   Article X ASSIGNMENT AND SUBLETTING     10  
     Section 10.1
  Consent Required     10  
     Section 10.2
  Permitted Transfers     11  
     Section 10.3
  Other Transfer of Lease     11  
     Section 10.4
  Service Contracts     11   Article XI LIENS AND ENCUMBRANCES     11  

 



--------------------------------------------------------------------------------



 



             
     Section 11.1
  Encumbering Title     11  
     Section 11.2
  Liens and Right to Contest     11   Article XII UTILITIES     12  
     Section 12.1
  Utilities     12   Article XIII intentionally deleted     12   Article XIV
RIGHTS RESERVED TO LANDLORD     12  
     Section 14.1
  Rights Reserved to Landlord     12   Article XV QUIET ENJOYMENT     12  
     Section 15.1
  Quiet Enjoyment     12   Article XVI SUBORDINATION OR SUPERIORITY     13  
     Section 16.1
  Subordination or Superiority     13   Article XVII SURRENDER     13  
     Section 17.1
  Surrender     13  
     Section 17.2
  Removal of Tenant’s Property     13  
     Section 17.3
  Holding Over     14   Article XVIII ENVIRONMENTAL CONDITIONS     14  
     Section 18.1
  Defined Terms     14  
     Section 18.2
  Tenant's Covenants with Respect to Environmental Matters     15  
     Section 18.3
  Pre-Existing Conditions     16  
     Section 18.4
  Rights of Inspection     16  
     Section 18.5
  Copies of Notices     17  
     Section 18.6
  Tests and Reports     17  
     Section 18.7
  Indemnification     17  
     Section 18.8
  No Liability of Landlord     18   Article XIX REMEDIES     18  
     Section 19.1
  Defaults     18  
     Section 19.2
  Remedies     19  
     Section 19.3
  Tenant’s Opportunity to Cure     20  
     Section 19.4
  Landlord’s Right to Cure     20  
     Section 19.5
  Remedies Cumulative     21  
     Section 19.6
  No Waiver     21   Article XX OPTION TO EXTEND     21  
     Section 20.1
  Option to Extend     21  
     Section 20.2
  Prevailing Market Rate     21   Article XXI MISCELLANEOUS     23  
     Section 21.1
  Estoppel Certificates     23  
     Section 21.2
  Amendments Must Be in Writing     23  
     Section 21.3
  Notices     23  
     Section 21.4
  Short Form Lease     23  
     Section 21.5
  Time of Essence     24  
     Section 21.6
  Relationship of Parties     24  
     Section 21.7
  Captions     24  
     Section 21.8
  Severability     24  
     Section 21.9
  Law Applicable     24  
     Section 21.10
  Covenants Binding on Successors     24  
     Section 21.11
  Brokerage     24  

39



--------------------------------------------------------------------------------



 



             
     Section 21.12
  Landlord Means Owners     24  
     Section 21.13
  Signs     25  
     Section 21.14
  Force Majeure     25  
     Section 21.15
  Attorneys’ Fees     25  
     Section 21.16
  Execution of Lease     25   Article XXII RIGHT OF FIRST REFUSAL     25  
     Section 22.1
  Right of First Refusal     25  
     Section 22.2
  Good Faith Negotiation     26   Article XXIII PURCHASE OPTION     26  
     Section 23.1
  Term     26  
     Section 23.2
  Purchase Price of the Leased Premises     26  
     Section 23.3
  Definition of Fair Market Value     27  
     Section 23.4
  Exercise of Option     27  
     Section 23.5
  Closing and Possession     27  
     Section 23.6
  Condition of Title     28  
     Section 23.7
  Assignment of Option     28  

Exhibits:
Exhibit A — Legal Description
Exhibit B — Form of Subordination, Non-Disturbance and Attornment Agreement

40